GIEDERSLEEVE, P. J.
This appeal comes up from an order denying the defendant’s motion to vacate a judgment, claimed by him to have been entered against him in favor of the plaintiff without the service of process. As we have already disposed of the appeal from the judgment (see appeal No. 86, 110 N. Y. Supp. 1080), it will not be necessary to determine what rights, if any, the defendant had, he having previously appealed from the judgment, to make the motion resulting in the order appealed from. This appeal will therefore be dismissed, with $10 costs to the respondent.
Appeal dismissed, with $10 costs. All concui.